         Case 1:20-cv-09712-AJN Document 63 Filed 09/03/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Lonstein Law Office, P.C., et al.,                                             9/3/21

                        Plaintiffs,
                                                                    20-cv-9712 (AJN)
                 –v–
                                                                         ORDER
  Evanston Insurance Co., et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

        WHEREAS this case was recently re-assigned to the undersigned, it is hereby
ORDERED that unless notified otherwise by the Court, the parties should presume that any
Scheduling Order or Case Management Plan remains in effect notwithstanding the case’s
transfer. However, any currently scheduled conferences with the Court are adjourned until
further notification.

        IT IS FURTHER ORDERED that the parties submit a joint letter to the Court updating
the Court on the status of the case no later than September 24, 2021. The parties are directed to
the Court’s Individual Practices (available at the Court’s website,
http://nysd.uscourts.gov/judge/Nathan) regarding the submission of letters. The status letter
should address the following subjects:

   1. A brief statement of the nature of the case and the principal defenses thereto;

   2. A statement of all existing deadlines, due dates, and/or cut-off dates;

   3. A statement of any previously scheduled conference dates with the Court that have not
      yet occurred, and the matters which were to be discussed;

   4. A brief description of any motions that have been made, including whether they have
      been decided;

   5. Confirmation that there are no pending appeals;

   6. A statement describing the status of any discovery in the case; and

   7. A statement describing the status of any settlement discussions.
        Case 1:20-cv-09712-AJN Document 63 Filed 09/03/21 Page 2 of 2


      SO ORDERED.


Dated: September 3, 2021
       New York, New York
                                       __________________________________
                                                ALISON J. NATHAN
                                              United States District Judge




                                      2
